740 N.W.2d 303 (2007)
MUSKEGON COUNTY PROSECUTOR, Plaintiff-Appellee,
v.
DEPARTMENT OF CORRECTIONS, Defendant, and
Wayne Stevens, Defendant-Appellant.
Docket No. 135139. COA No. 281321.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. *304 The application for leave to appeal the October 23, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. We DIRECT the Court of Appeals to issue a decision on the appeal before November 30, 2007.